RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-2990-12T3




                                          APPROVED FOR PUBLICATION
STATE OF NEW JERSEY,
                                             October 16, 2013
     Plaintiff-Appellant,                   APPELLATE DIVISION

v.

DAVID GRANSKIE, JR.,

     Defendant-Respondent.
____________________________________

         Argued September 17, 2013 – Decided      October 16, 2013

         Before Judges Reisner, Alvarez and Ostrer.

         On appeal from the Superior Court of New
         Jersey,   Law  Division,   Somerset County,
         Indictment No. 09-08-0572.

         Nathan Howe, Assistant Prosecutor, argued
         the   cause   for  appellant   (Geoffrey   D.
         Soriano,    Somerset    County    Prosecutor,
         attorney; Joseph V. Rocchietti, Assistant
         Prosecutor, and Mr. Howe, on the briefs).

         Jacqueline   E.   Turner,   Assistant   Deputy
         Public   Defender,   argued   the  cause   for
         respondent   (Joseph    E.   Krakora,   Public
         Defender, attorney; Ms. Turner, of counsel
         and on the brief).

         The opinion of the court was delivered by

REISNER, P.J.A.D.
    By leave granted, the State appeals from a January 16, 2013

trial    court   order     permitting    the    defense     to    present      expert

psychiatric      testimony     concerning       the    potential         impact    of

defendant's      opiate    addiction     and   withdrawal        symptoms   on    the

reliability of his confession.           We conclude that the defense may

present expert psychiatric testimony, so long as it is limited

pursuant to the principles stated in this opinion.

    Defendant was suspected of participating in a brutal sexual

assault   and    murder.      Two   of   his   friends      confessed     to    their

involvement,     but   did   not    implicate    defendant.         He    initially

denied any involvement in the crime.             However, a few days later,

while he was in jail on an unrelated warrant, he confessed.

Prior to his trial, defendant claimed that the confession was

not voluntary and was unreliable, because he was suffering from

severe    heroin   withdrawal       symptoms    at    the   time    he    gave    the

statement.

    Following a N.J.R.E. 104 hearing, the trial judge held that

at an upcoming Miranda1 hearing and at trial defendant could

present an expert psychiatrist to testify about the possible

relationship between his heroin withdrawal and his confession.

The expert would be permitted to testify that defendant was

addicted to heroin and was suffering from withdrawal when he

1
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).


                                         2                                  A-2990-12T3
gave his statement to the police, and that his claims about the

effects of withdrawal were "consistent with his claim that he

was     giving    an   unreliable        statement          at     the     time"      of    his

confession,       "given      his      history         of        issues        with      heroin

dependence."

       In a written opinion, dated January 15, 2012, the trial

judge     explained     his      reasons       for     admitting          the     testimony.

Relying on State v. King, 387 N.J. Super. 522 (App. Div. 2006),

he    concluded    that    the      testimony        was    admissible           to   explain

defendant's      mental    disorder      to     the    jury       and     to    explain      why

someone    suffering      from    heroin      withdrawal          might        confess     to   a

crime as a result of the effect of the withdrawal symptoms,

whether or not the confession was accurate.                         However, the judge

ruled    that    the   expert    could     not       testify      as     to    whether     this

defendant's       statement      was     reliable          or     unreliable.              After

reviewing the record and the applicable law, we agree with the

trial judge.

       In evaluating a proffer of expert testimony, the court must

apply the provisions of N.J.R.E. 702.

            [T]he   rule    sets   forth   three   basic
            requirements for the admission of expert
            testimony:    "'(1) the intended testimony
            must concern a subject matter that is beyond
            the ken of the average juror; (2) the field
            testified to must be at a state of the art
            that   an   expert's  testimony   could   be
            sufficiently reliable; and (3) the witness



                                           3                                          A-2990-12T3
          must have sufficient expertise to offer the
          intended testimony.'"

          [State v. Torres, 183 N.J.                554,   567-68
          (2005) (citation omitted).]

Those   requirements    are   construed       "liberally"      in   favor   of

admitting expert testimony.       State v. Jenewicz, 193 N.J. 440,

454 (2008).    We review a trial judge's evidentiary rulings --

including a decision to permit an expert to testify pursuant to

N.J.R.E. 702 -- for abuse of discretion.           Id. at 455.

     On this appeal, the State characterizes the trial judge's

decision as a departure from established case law.              We disagree.

His ruling was consistent with settled precedent upholding a

defendant's   right    to   present       expert   testimony    designed    to

explain to the jury why a particular defendant's psychological

condition would make that defendant vulnerable to giving a false

confession.   By contrast, courts have routinely rejected efforts

to present expert testimony concerning the phenomenon of false

confessions in general or the impact of police interrogation

methods in producing false confessions.2


2
   Much of the State's brief is devoted to arguing that
defendant's expert should not be permitted to testify because
there is no scientific basis for the theory that drug addiction
causes false confessions. That is a "straw man" argument, based
on an inaccurate characterization of the expert's proposed
testimony.    On cross-examination, the expert explained that
"there is a body of literature that discusses the symptoms and
how certain psychiatric disorders can cause a person to be
vulnerable to giving . . . false confessions but not necessarily
                                                     (continued)

                                      4                              A-2990-12T3
       In this State, the leading cases are State v. Free, 351

N.J. Super. 203 (App. Div. 2002), State v. King, supra, and

State v. Rosales, 202 N.J. 549 (2010).              In Free, the defense

sought    to   introduce       expert       testimony    addressing       false

confessions as a phenomenon and applying the expert's views on

that topic to the details of the defendant's interrogation in

that   case.     We   held    that   the    testimony    was     inadmissible,

distinguishing    cases      permitting     testimony    about    a    specific

defendant's psychological diagnosis:

           However,   in   each   of   those cases   the
           psychological        testimony      concerned
           scientifically recognized mental disorders
           relevant to each defendant's confession,
           rather than, as here, testimony about the
           effects, in general, of police interrogation
           techniques.   We also acknowledge that a few
           decisions from other jurisdictions have
           permitted psychological testimony on the
           effects of police interrogation.     For now,
           we merely note that none of them went as far
           as the trial judge did here, and that, in
           any case, as shall appear, we do not find
           them persuasive.

           [Free, supra, 351            N.J.    Super.   at      213
           (citation omitted).]




(continued)
saying that this . . . psychiatric disorder causes false
confessions." The expert then gave a lengthy explanation of the
physical and mental effects of heroin withdrawal and how it
could affect an addict's responses to questions.     However, he
also testified that he could not opine whether this defendant's
confession was true or false.      The State's argument on this
point warrants no further discussion here. R. 2:11-3(e)(2).


                                        5                              A-2990-12T3
    By      contrast,       in     King,   the    defendant     had   a     long     and

documented     history        of    mental       illnesses     of   various        types

recognized in the Diagnostic and Statistical Manual of Mental

Disorders (DSM).          See King, supra, 387 N.J. Super. at 532.                    We

held that the defendant could present expert opinions concerning

his mental illness and testimony explaining to the jury why

someone   with      those    types    of   mental    illnesses      would    be     more

vulnerable to giving false confessions.                   Id. at 538.        However,

we held that the expert could not testify that this defendant's

confession was false or was a product of his mental disease.

Id. at 540.

    Our decision in King derived from the United States Supreme

Court's opinion in Crane v. Kentucky, 476 U.S. 683, 106 S. Ct.

2142, 90 L. Ed. 2d 636 (1986).                   There, the Court held that a

defendant     had     a     constitutional        right   to    present      evidence

concerning "the physical and psychological environment in which

the confession was obtained."              Id. at 684, 106 S. Ct. at 2143,

90 L. Ed. 2d at 641.             The Court reasoned that such evidence was

relevant and admissible on the issue of the truthfulness, as

well as the voluntariness, of a confession:

            [T]he circumstances surrounding the taking
            of a confession can be highly relevant to
            two separate inquiries, one legal and one
            factual.   The manner in which a statement
            was extracted is, of course, relevant to the
            purely legal question of its voluntariness,
            a question most, but not all, States assign


                                           6                                  A-2990-12T3
         to the trial judge alone to resolve.       But
         the physical and psychological environment
         that yielded the confession can also be of
         substantial    relevance   to  the    ultimate
         factual issue of the defendant's guilt or
         innocence.     Confessions, even those that
         have been found to be voluntary, are not
         conclusive of guilt. And, as with any other
         part of the prosecutor's case, a confession
         may   be    shown    to   be  "insufficiently
         corroborated or otherwise . . . unworthy of
         belief."   Indeed, stripped of the power to
         describe to the jury the circumstances that
         prompted his confession, the defendant is
         effectively disabled from answering the one
         question    every    rational   juror    needs
         answered: If the defendant is innocent, why
         did he previously admit his guilt?

         [Id. at 688-89, 106 S. Ct. at 2145-46, 90 L.
         Ed. 2d at 644 (citations omitted).]

    The Court noted that the issue of whether a confession was

voluntary might overlap with whether it was reliable.     However,

a defendant has the right to present the jury with evidence on

the confession's unreliability, even if the judge earlier held

that the confession was voluntary:

         [R]egardless   of  whether   the   defendant
         marshaled the same evidence earlier in
         support   of   an unsuccessful   motion   to
         suppress, and entirely independent of any
         question of voluntariness, a defendant's
         case may stand or fall on his ability to
         convince the jury that the manner in which
         the confession was obtained casts doubt on
         its credibility.

         [Id. at 689, 106 S. Ct. at 2146, 90 L. Ed.
         2d at 644 (citations omitted).]




                               7                          A-2990-12T3
    In   King,     we   recognized   that   courts   from    many    other

jurisdictions had relied on Crane in permitting expert testimony

concerning   "a   defendant's   psychological   makeup      and   internal

psychological characteristics impacting on the reliability                of

the confession."    King, supra, 387 N.J. Super. at 538.

         In People v. Hamilton, 163 Mich. App. 661,
         415 N.W.2d 653 (1987), the Michigan Court of
         Appeals reversed a murder conviction because
         of the trial court's exclusion of testimony
         by a clinical psychologist as to how the
         defendant's psychological makeup might have
         affected his statements to the police.          The
         Court   stated,     "Crane    did    not    concern
         evidence of the defendant's psychological
         makeup, but focused instead on the physical
         and     psychological        aspects      of     an
         interrogation.     Nonetheless, we believe the
         United States Supreme Court's reasoning is
         equally applicable to otherwise admissible
         expert testimony."      Id. at 655; see also,
         State v. Oliver, 280 Kan. 681, 124 P.3d 493,
         505-09    (2005)      (holding     psychologist's
         testimony of the defendant's post-traumatic
         stress disorder and dependent personality
         disorder    admissible      as    part    of    the
         psychological environment under Crane as
         bearing on defendant's ability to respond
         reliably    to    interrogation,     but    finding
         preclusion of testimony harmless error),
         cert. denied, ___ U.S. ___, 126 S. Ct. 2361,
         165 L. Ed. 2d 286 (2006); State v. Buechler,
         253 Neb. 727, 572 N.W.2d 65, 71-74 (1998)
         (reversing a murder conviction, holding that
         under Crane a clinical psychologist should
         have been allowed to testify that the
         defendant's        drug       withdrawal        and
         psychological disorders may have resulted in
         a   false   confession,     as   such    testimony
         pertained to the psychological circumstances
         under which the defendant confessed and had
         a   bearing    on   the    reliability     of   the
         confession); Pritchett v. Commonwealth, 263


                                     8                            A-2990-12T3
           Va. 182, 557 S.E.2d 205, 208 (2002) (same as
           to   testimony  of   clinical   and  forensic
           psychologists about the defendant's mental
           retardation     and      vulnerability     to
           interrogative suggestibility).

           [Id. at 538-39.]

       Notably,   that   precedent    included   Buechler,   supra,    which

addressed the admissibility of expert testimony concerning the

defendant's drug withdrawal.3         There, the Nebraska Supreme Court

held    that   the   testimony       was   admissible   to   explain    the

defendant's mental state and how it might have affected the

reliability of his confession:

           Thus, we reach the question as to whether
           the   district   court   here   abused   its
           discretion in rejecting the psychologist's
           proffered testimony, which undertook not to
           tell the jury how to decide the case or what
           result should be reached on any issue to be
           resolved by it, but, rather, to explain
           Buechler's mental state at the time of the
           recorded confession. While ordinary citizens
           might understand that drug withdrawal is
           uncomfortable,   without   expert   evidence

3
  In McIntosh v. State, 532 So.2d 1129, 1130 (Fla. App. 1988),
the court held that the defendant should have been permitted to
present testimony that "she was, during the confession,
'jonesing' or coming down from a high which impaired her ability
to withstand pressure."   The court did not specify whether the
proposed testimony was from a lay or expert witness, but stated
that excluding the evidence deprived the defendant of a
"meaningful   opportunity"   to   challenge   the   confession's
reliability and hence "to present a complete defense."     Ibid.
See also State v. Burns, 691 P.2d 297, 301-02 (Ariz. 1984)
(defendant, who claimed he was under the influence of LSD when
he   confessed,  was   entitled  to   attack   the  confession's
reliability by presenting expert testimony concerning the drug's
effects).


                                       9                          A-2990-12T3
             ordinary citizens would not be expected
             to understand that in Buechler's case,
             withdrawal, combined with his disorders, may
             have made him suggestible, may have caused
             him to process information haphazardly, and
             may   have  caused   him  to   reach  faulty
             conclusions. Under that state of the record,
             we must conclude that the district court
             abused its discretion in excluding the
             proffered testimony.

             [Buechler, supra, 572 N.W.2d at 73.]

      The admissibility issue, however, long predated Buechler.

In   1879,   the    Iowa     Supreme   Court   held    that    a   defendant   was

entitled     to    present    expert   testimony      that    he   suffered    from

alcohol addiction and withdrawal symptoms at the time of his

confession:

             The defendant, for the purpose of showing
             his mental condition at the time of the
             alleged confession testified to by Mrs.
             Squires, introduced witnesses who showed
             that prior to that time he had been
             exceedingly intemperate. The defendant then
             called one Dr. Hay as an expert in nervous
             diseases, including delirium tremens and
             other forms of insanity.      He was asked in
             substance    what    mental    condition   was
             indicated in the defendant at the time he
             was seen by Mrs. Squires, supposing his
             conduct, language and appearance to be such
             as described by her, and supposing his
             habits to be such as shown in regard to
             drink.   The counsel for the State objected
             to   the    question    as   incompetent   and
             immaterial to the main issue in the case.
             The counsel for the defendant then stated
             that they proposed to show by the witness
             that the defendant, at the time of the
             alleged   confession,    was   laboring  under
             delirium tremens. The counsel for the State
             repeated their objection, and the objection


                                        10                               A-2990-12T3
            was sustained.    In this we think that the
            court erred.    Where a confession is shown,
            and there is evidence tending to show that
            the   defendant,    at  the   time   of   the
            confession, was laboring under delirium
            tremens, or was otherwise insane, we think
            that the opinion of an expert may properly
            be   taken   upon   the  defendant's   mental
            condition as indicated by the proven facts.
            We see no reason why his insanity may not be
            established by any kind of evidence which is
            employed in any case to establish such a
            fact.

            [State v.      Feltes,   1    N.W.   755,    760   (Iowa
            1879).]

Hence, it is well established that a defendant has the right to

present     expert    psychological        testimony       bearing      on    the

reliability of his confession.

    Nonetheless, that right has limits.                 While a defendant may

present expert testimony bearing on psychological diagnoses that

require knowledge outside the understanding of lay jurors, an

expert may not testify to factors within the ken of the average

juror.     See Rosales, supra, 202 N.J. at 563.                  Thus, expert

testimony is unnecessary to explain to jurors why a defendant

might     have   falsely    confessed      after   the      police     allegedly

threatened to electrocute him.            Id. at 566.      Nor may an expert

invade the jury's role by testifying that a defendant "confessed

to a crime he did not commit."           Id. at 552.

    While Rosales upheld the trial court's exclusion of expert

testimony about false confessions, we find the State's heavy



                                     11                                 A-2990-12T3
reliance on Rosales to be misplaced.          In Rosales, the Court

cited King and Free with approval.         It found that, as in Free

and   unlike   in   King,   the   expert   evidence   Rosales   offered

consisted of generalities about false confessions, untethered to

any recognized psychological disorder.

          In the present case, we agree with the
          Appellate Division's conclusion that the
          proposed expert opinion of Dr. Latimer was
          more akin to the expert testimony disallowed
          in Free, supra, and unlike the expert
          testimony allowed in King, supra. Here,
          defendant    had   no   longstanding   prior
          diagnosis of a mental disorder. Instead, in
          support of defendant's motion to allow
          expert testimony on false confessions, Dr.
          Latimer   simply   alluded   to  defendant's
          generalized notions of anxiety and fear in
          the interrogation setting, as well as his
          education and national origin.

          Simply stated, we find nothing exceptional
          about this case to require an expert to
          opine   that    defendant    gave   a  false
          confession.    The   average    juror  would
          understand defendant's argument that because
          he was threatened with immediate death by
          electrocution he gave a false confession to
          save his life.

          [Id. at 566.]

      The Court also found that, on the record presented, the

proposed testimony "was not about a field that is at a 'state of

the art' to be considered sufficiently reliable."         Id. at 565.4




4
  The Court left "to another day on a different record," the
question of whether, "even without a DSM diagnosis, there might
                                                    (continued)

                                   12                           A-2990-12T3
For future guidance, the Court provided a general principle for

evaluating expert witness testimony concerning confessions:

         We recognize that in some other case the
         evidence presented may satisfy the New
         Jersey Rules of Evidence to permit expert
         testimony     regarding    a     defendant's
         confession.   We are in general accord with
         the Attorney General's suggestion that New
         Jersey    should   follow    the   following
         principle:

              [E]xpert witnesses may testify to
              a witness's or defendant's mental
              disorder   and     the    hypothetical
              effect of that disorder.        Expert
              witnesses may not, however, render
              an opinion on the defendant's
              veracity   or    reliability     of  a
              confession    because      whether   a
              confession is reliable is a matter
              in the jury's exclusive province;
              it is essential that the testimony
              actually   tell    jurors    something
              they would not otherwise know from
              their usual human experience and
              that it remain hypothetical or
              theoretical, and it must stop
              short of expressing the expert's
              judgment    on     the     defendant's
              reliability     in     the    specific
              instance    of      the     confession
              submitted      for      the     jury's
              consideration.

         [Id. at 566-67 (quoting 23 C.J.S. Criminal
         Law § 1444 (2006) (footnotes omitted)).]

    The Court analogized that principle to the rule allowing

expert opinion on Child Sexual Abuse Accommodation Syndrome "'to


(continued)
be some other scientifically reliable evidence to warrant expert
testimony regarding false confessions." Id. at 567.


                               13                        A-2990-12T3
describe traits found in victims of such abuse'" but not to

assess witness credibility or other "'ultimate issues that are

for jury resolution.'"       Id. at 567 (quoting State v. J.Q., 130

N.J. 554, 556 (1993)).        The Court drew the same analogy to

expert testimony on battered woman's syndrome.                Ibid. (citing

State v. Townsend, 186 N.J. 473, 492-93 (2006)).

       This holding was consistent with the Court's prior ruling

in State v. Vandeweaghe, 177 N.J. 229 (2003).              In Vandeweaghe, a

defense   expert    testified,     based      on   defendant's   history      of

alcohol addiction and his physical symptoms at the time of the

crime, that defendant was so intoxicated that he could not form

the mens rea to commit purposeful or knowing murder.                    Id. at

234.    In rebuttal, the State produced an expert who testified

that   because   defendant   was   a    longstanding      alcoholic,   he    was

actually less likely to be affected by ingesting large amounts

of alcohol.      Id. at 234-35.    The Court expressed no disapproval

of either expert's testimony about the effects of defendant's

alcohol addiction.      However, the Court held it was prejudicial

error for the State's expert to also testify that the defendant

suffered from an antisocial personality disorder that made him

more likely to lie and lie successfully.              Id. at 239-40.        That

testimony "impermissibly usurped the jury's exclusive role in

assessing witness' credibility."            Id. at 239.




                                       14                              A-2990-12T3
       In State v. Townsend, supra, 186 N.J. at 479, the State

sought to present expert testimony on the issue of battered

woman's syndrome, to explain why the victim's dying declaration,

which exculpated the defendant, might not be credible.                        As in

this case, the expert's testimony was intended to explain to the

jury   why    a    statement     normally      considered     reliable    (there,    a

dying declaration; here, a confession) might be unreliable.                       The

Court held that the expert testimony was admissible.                         Id. at

499; see People v. Kowalski, 821 N.W. 2d 14, 36 (Mich. 2012)

(noting that "circumstances of a false confession are beyond the

average person's understanding" and expert testimony "can help

jurors understand . . . counterintuitive behavior.").

       In State v. Burr, 195 N.J. 119 (2008), the Court held that

the defendant could present expert testimony about Asberger's

syndrome in order to explain to the jury defendant's seemingly

odd or suspicious behavior. Citing King with approval, the Court

reviewed     the     myriad     situations      in   which    expert     psychiatric

testimony was appropriate.             Id. at 128.       "[E]vidence of mental

defect, illness, or condition has been admitted . . . to assess

credibility or otherwise evaluate the subjective perceptions of

an   actor."         Ibid.      The   Court    noted   that    those     permissible

purposes     included        evaluating   a    "defendant's     false    confession

claim."      Ibid.




                                          15                                A-2990-12T3
      Applying the above cited cases to the record before us, we

agree with the trial judge that this case is similar to King and

dissimilar to Rosales and Free.                      Drug addiction and withdrawal

are     recognized      physical          and    psychological        conditions          that

defendant's expert was well qualified to explain to the jury.

See N.J.R.E. 702; King, supra, 387 N.J. Super. at 544.                             Further,

lay jurors might not perceive all of the ways in which a person

experiencing heroin withdrawal could be vulnerable to giving a

false    confession.5          See   N.J.R.E.         702.    At     the       N.J.R.E.    104

hearing,    the       expert   cogently         explained     the    myriad       agonizing

symptoms of withdrawal and why lay persons might not understand

the extent of withdrawal's effects on an addict.

      From Crane, we derive the bedrock principle that, to have a

meaningful     opportunity           to     attack      the   credibility           of    his

confession,       a    defendant      must       be    able   to     present       relevant

testimony that will assist the jury in its evaluation of the

confession's      reliability.             If    a    defendant     has    a    recognized,

diagnosed mental condition, of a type that could make him or her

more vulnerable to giving a false confession, the defense has

the right to present an expert to explain the mental condition




5
  Needless to say, this information may also be highly relevant
to the voluntariness of defendant's confession, an issue not
before us on this appeal.


                                                16                                  A-2990-12T3
and to explain how and why it could affect the confession's

reliability.

       This    case    illustrates          the     importance      of   such    testimony.

The    State's        case     rests     heavily,       if     not       exclusively,        on

defendant's confession.                The prosecutor stated at the N.J.R.E.

104 hearing that the forensic evidence was inconclusive.                                    The

co-defendants         have     not     implicated       defendant         in    the    crime,

although one co-defendant pled guilty and received a forty-five

year sentence.         The trial judge noted, during the hearing, that

many aspects of defendant's confession may present fodder for

cross-examination of the police who conducted the interrogation.

Those include contradictions between what defendant admitted he

did to the victim and the forensic evidence found on her body,

as    well    as   the       manner    in     which     the    police      conducted        the

questioning.          However, as defense counsel noted, without the

expert's      testimony       about     the    physical       and    mental     effects      of

heroin withdrawal, the defense would be hamstrung in explaining

to the jury why defendant would admit to a crime he did not

commit.       See Crane, supra, 476 U.S. at 689, 106 S. Ct. at 2146,

90 L. Ed. 2d at 644.

       As in King, we agree that an expert may testify that the

defendant's        diagnosed          mental      problems       made     the     defendant

vulnerable to giving a false confession and had the capacity to

affect the reliability of the defendant's confession.                                    King,


                                               17                                     A-2990-12T3
supra,     387      N.J.    Super.     at    537-39.        In     other    words,     the

defendant's mental condition may provide an explanation, other

than    the    truth,      for   the    defendant's         confession.        In     that

connection, the expert may explain the nature and symptoms of

the defendant's mental condition (in this case, heroin addiction

and withdrawal) and may explain how those symptoms could have

affected defendant's responses during the interrogation.                              From

our reading of Rosales, we conclude that the expert may not

opine that the confession was unreliable, was not credible, or

was false.       Those issues are for the jury to decide.                     Moreover,

the trial court should provide the jurors with an appropriate

limiting      instruction        to    guide        their     consideration     of    the

expert's testimony.

       Finally, we comment on an additional, foundational issue.

While    an    expert      can   testify       to    hearsay      in   explaining     his

opinion,      see    N.J.R.E.     703(3),      the     jury      cannot    consider   the

included hearsay for its truth.                  Thus, a defendant may not place

before the jury the facts critical to his defense by relying on

included hearsay in his expert's opinion.                        In this case, there

must be some legally competent evidence that defendant was, in

fact, suffering from heroin withdrawal while the police were

interrogating him.           Otherwise, his expert's testimony would be

irrelevant and a net opinion.




                                            18                                  A-2990-12T3
       King addressed the issue of included hearsay within a

psychological   expert's   testimony,      and     our    discussion       there

provides helpful guidance.        We explained that an expert may

testify to statements made to him by the defendant, in order to

explain the expert's diagnosis.         King, supra, 387 N.J. Super. at

548.   However, the jury must be cautioned not to consider the

defendant's   statements   for   their    truth.         Id.   at   549.     The

analysis in King is worth quoting at length:

               Defendant's statements to the forensic
          psychiatrist made during the interviews
          present a different situation.   Our courts
          have consistently held that a psychiatrist
          in a criminal case may testify as to what a
          defendant told him or her if the expert
          relied on the statements in formulating an
          opinion about the defendant's mental or
          psychiatric condition, and such hearsay
          declarations    "constituted   a   necessary
          element   in   the   formulation  of   [the]
          opinion."

               Of course, these hearsay statements are
          not admitted for their truth, and the
          expert's testimony must be circumscribed by
          an    appropriate     limiting    instruction.
          Moreover, if the psychiatrist's opinion
          hinges   upon   the   truth    of  defendant's
          statement,   the   jury   should  be   further
          instructed that the probative value of the
          psychiatrist's opinion will depend upon
          whether there is independent proof of the
          hearsay statement.

               We are mindful of the trial court's
          concern about the potential for defendant to
          allow Dr. Harris to parrot and place before
          the   jury  defendant's   version   of   what
          occurred during the interrogation, without
          the   State's   ability   to    cross-examine


                                   19                                  A-2990-12T3
           defendant.   The trial court, however, erred
           in imposing a blanket prohibition that
           appears to bar testimony by Dr. Harris as to
           any statements made by defendant to him
           during the clinical interviews pertaining to
           the interrogation. With this limitation, we
           cannot perceive how Dr. Harris will be able
           to provide a factual basis for his opinions
           and present anything other than a net
           opinion, unworthy of any consideration.

                We believe a general rule of guidance
           is the wiser course in the posture of this
           case. . . . [W]ithin the guidelines of
           N.J.R.E. 703 and the case law, Dr. Harris
           shall be permitted to testify as to those
           statements made to him by defendant during
           the clinical interviews pertaining to the
           interrogation that he relied on and were
           essential to his diagnosis of defendant's
           personality disorders and formulation of his
           medical opinion that these disorders are
           consistent with defendant's claim of false
           confession. Moreover, the information should
           be of a type typically relied upon in the
           psychiatric   community    in  making   such
           assessments and diagnoses.

           [Id. at 549-50 (citations omitted).]

    In this case, the expert opined that aspects of defendant's

physical   conduct   and    appearance      during     the    videotaped

interrogation were consistent with heroin withdrawal.          The jury

could observe that conduct for themselves by watching the video,

and could accept or reject the expert's evaluation.           The expert

also relied on defendant's medical records from earlier years,

which   documented   his   long   history    of      heroin   addiction.

Additionally, the expert considered the county jail's medical

records, which included notations that, shortly before defendant


                                  20                            A-2990-12T3
confessed, he was treated with Librium, a drug used to blunt the

effects of alcohol addiction.                   However, the expert also based

his opinions on interviews with defendant and his family.                          The

jury     must     be     instructed      that    they    cannot   consider      those

interview statements for their truth.

       As in King, we leave to the trial judge the task of ruling

on     specific    evidentiary          issues    that   may   arise   during      the

expert's trial testimony or during in limine motions.                        In that

regard,    we     note    that    the    expert's    testimony    at   the   Miranda

hearing may serve as a sort of "dress rehearsal" for the trial,

without presenting the risk of jury confusion or prejudice.                        The

judge     can     readily        distinguish       inadmissible    hearsay       from

admissible evidence presented at that hearing, and the hearing

may provide a more complete picture of how the defense intends

to use this expert's testimony at the trial and what, if any,

additional factual foundation the defense may present.                       Nothing

in our opinion precludes the State from filing an in limine

motion prior to the trial to address specific evidentiary issues

relating to the expert's proposed trial testimony.6

       Affirmed.


6
  Of course, if the court determines after the Miranda hearing
that defendant's confession was not voluntary, an issue as to
which we intimate no view, issues relating to the expert's trial
testimony will become moot.




                                            21                               A-2990-12T3